Citation Nr: 0501752	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  03-20 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an evaluation higher than 30 percent for 
service-connected chondromalacia patella with patellofemoral 
syndrome, right knee.

2.  Entitlement to an evaluation higher than 20 percent for 
service-connected chondromalacia patella, left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1976 to 
July 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, which denied increased evaluations for service-
connected chondromalacia patella with patellofemoral 
syndrome, right knee, currently rated as 30 percent disabling 
from November 1, 2002; and chondromalacia patella, left knee, 
currently rated as 20 percent disabling from December 1, 
1995.


FINDINGS OF FACT

1. The veteran's right and left knee disabilities have been 
compensably evaluated under Diagnostic Code 5257 since 
November 1982, more than 10 years.

2.  The RO improperly severed service connection for 
chondromalacia patella with patellofemoral syndrome of the 
right and left knees assigned 30 percent and 20 percent 
respectively.  

3.  The evidence of record shows subjective complaints of 
both knees giving way, objective evidence of mild lateral 
subluxation of the left patella by x-ray, no significant 
subluxation on examination, and that the veteran wears a 
brace on the right knee.

4.  The competent medical evidence of record shows range of 
motion on the right knee is reduced to 90-degree flexion and 
lacks 20 degrees to full extension.  

5.  The competent medical evidence of record also shows range 
of motion on the left knee is reduced to 100-degree flexion, 
and lacks 20 degrees to full extension.




CONCLUSIONS OF LAW

1.  The 30 percent evaluation for chondromalacia patella with 
patellofemoral syndrome of the right knee and the 20 percent 
evaluation chondromalacia patella with patellofemoral 
syndrome of the left knee under Diagnostic Code 5257 were 
improperly severed and are reinstated.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.957 (2004).

2.  The criteria for a rating in excess of 30 percent for 
recurrent lateral instability of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.14, 4.25, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (2004).

3.  The criteria for a rating in excess of 20 percent for 
recurrent lateral instability of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.14, 4.25, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (2004).

4.  The criteria for a 30 percent rating for limitation of 
flexion of the right knee have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5260 (2004).

5.  The criteria for a separate compensable rating for 
limitation of extension of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5261.

6.  The criteria for a 30 percent rating for limitation of 
flexion of the left knee have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5260 (2004).

7.  The criteria for a separate compensable rating for 
limitation of extension of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2003); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  



I.  Duty to Notify

In this case, the agency of original jurisdiction notified 
the veteran of the information and evidence necessary to 
substantiate the claims and the respective responsibilities 
of each party for obtaining and submitting evidence.  This 
was accomplished by way of a May 2003 VA letter, which is 
prior to the June 2003 rating decision.

The RO notified the veteran of the responsibilities of the VA 
and the veteran in developing the record.  Specifically, the 
RO notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
The RO notified the veteran of his responsibility to respond 
in a timely manner to the VA's requests for specific 
information and to provide a properly executed release so 
that VA could request the records for him.  The RO also 
requested the veteran to advise VA if there was any other 
information or evidence he considered relevant to his 
increased rating claims for service-connected chondromalacia 
patella with patellofemoral syndrome, right knee, and 
chondromalacia patella, left knee, so that VA could help by 
getting that evidence.  

The RO notified the veteran why he was not entitled to 
increased ratings for service-connected chondromalacia 
patella with patellofemoral syndrome, right knee, currently 
rated as 30 percent, and chondromalacia patella, left knee, 
currently rated as 20 percent in the June 2003 rating 
decision, and the July 2003 statement of the case.  The RO 
notified the veteran of the laws and regulations pertaining 
to increased ratings and provided a detailed explanation why 
increased ratings were not warranted under the applicable 
laws and regulations based on the evidence provided.

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claims for 
increased ratings; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Thus, the Board concludes that the duty to notify the veteran 
has been satisfied under 38 U.S.C.A. § 5103; 38 C.F.R. § 
3.159.

II.  Duty to Assist

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
records and VA medical records dated from September 2002 to 
June 2003.  The Board finds that there are no additional 
medical treatment records necessary to proceed to a decision 
in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided a VA medical examination in June 2003, and 
the examiner rendered a considered medical opinion regarding 
the pertinent issues in this matter.    

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue of service connection is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Increased ratings

In April 1980, the RO granted service connection for 
chondromalacia of the left knee assigning a 10 percent under 
Diagnostic Code 5257 and service connection for 
chondromalacia of the right knee with a noncompensable 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5257, for 
other impairment of the knee due to instability/subluxation 
of the knee.  Subsequently, in a November 1982 rating 
decision, the RO increased the evaluation for the right knee 
before and after a period of convalescence to 30 percent, 
effective February 1, 1983.  In subsequent evaluations after 
periods of convalescence, the veteran's right knee disability 
was variously assigned a 10 or 20 percent evaluation until a 
June 1988 rating decision again assigned a 30 percent 
evaluation under Diagnostic Code 5257.  The veteran's left 
knee disability was increased to 30 percent in May 1986 under 
Diagnostic Code 5257, but in the June 1988 rating decision, a 
20 percent evaluation was assigned for the left knee 
disability under Diagnostic Code 5257.  Although the veteran 
has received different rates of disability ranging from 10 to 
30 percent for his right and left knee disabilities, both 
knee disabilities have been consistently evaluation under 
Diagnostic Code 5257 for subluxation/instability for more 
than 20 years.  According to the U.S. Court of Appeals for 
Veterans Claims (Court) and VA General Counsel, other 
impairment of the knee due to instability or recurrent 
subluxation as evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 is a separate and distinct disability from 
arthritis of knees (Diagnostic Code 5003) and limitation of 
either flexion (Diagnostic Code 5260) or extension of the 
knees (Diagnostic Code 5261).  See Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994), VAOPGCPREC 23-97 (1997), VAOPGPREC 9-98 
(1998), VAOPGPREC 9-04 (2004).  

In a June 2003 rating decision, the RO changed the 
evaluations to DC 5260, limitation of flexion, on the basis 
that the medical evidence did not show any lateral 
instability in the right or left knee.  The RO assigned the 
same percentage - 30 percent for the right knee and 20 
percent for the left - just under a different diagnostic 
code.  Under the provisions of 38 C.F.R. § 3.957, service 
connection for any disability which has been in effect for 10 
or more years will not be severed except on a showing that 
the original grant was based on fraud.  Here, the Board finds 
that the RO, by changing the Diagnostic Code under which the 
veteran's right and left knee disabilities were evaluated for 
more than 10 years, in effect improperly severed service 
connection for the veteran's right and left knee disabilities 
under Diagnostic Code 5257.  Accordingly, the Board 
reinstates those evaluations.  Thus, the 30 percent 
evaluation for chondromalacia patella with patellofemoral 
syndrome of the right knee under Diagnostic Code 5257 and the 
20 percent evaluation for chondromalacia patella with 
patellofemoral syndrome of the left knee under Diagnostic 
Code 5257 continue.  Moreover, the Board will review the 
medical evidence of record to determine whether a higher 
rating can be granted under DC 5257 for the left knee, or 
whether either knee can be rated separately under any other 
potentially applicable diagnostic codes.  

In support of his claim for higher evaluation for his 
bilateral knee disabilities, the veteran asserts that for the 
past three years, he has had no feeling in his feet and only 
a tingling sensation in his legs.  He states that this is 
directly related to the 20 surgeries he has had on his knees.  
He also states that in September 2002, he fell because of the 
instability in his knees and that the right knee went totally 
out of joint.  He notes that a VA doctor told him in November 
2002 that he would need a total knee replacement, and gave 
him high doses of pain killers for the pain and swelling.  He 
states that his knees are chronically unstable and that he is 
able to walk about 20 feet without a walker.  

He also states that his legs constantly swell, which makes 
them more likely to dislocate.  He states that he has 
problems standing for any period of time and that he cannot 
walk stairs, and that he is precluded from interacting with 
his son in sports or physical activities.  He states that his 
knee problems have limited the type of work he can do, 
specifically, teaching physical education.  He notes that he 
favors his right knee and has to rely on his left knee for 
stability and balance in standing, getting out of a sitting 
position, walking, and climbing stairs, and that this causes 
his left leg to be under constant pain.  

In sum, the veteran contends that he should be granted a 
combined rating of 70 percent for chondromalacia patella with 
patellofemoral syndrome, right knee, and chondromalacia 
patella, left knee.  (See May 2003 correspondence, June 2003 
notice of disagreement, and VA Form 9 dated in July 2003).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994). 

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  

DC 5257 addresses other impairment of the knee, specifically, 
recurrent subluxation or lateral instability.  The ratings 
are based on whether the impairment is severe (30 percent 
disabling), moderate (20 percent disabling), or slight (10 
percent disabling).  The words "severe," "moderate," and 
"slight" are not defined in the VA Schedule for Rating 
Disabilities.  Rather it is the Board's responsibility to 
evaluate all the medical evidence and determine the 
appropriate rating that would compensate the veteran for 
impairment in earning capacity, functional impairment, etc.  
The maximum evaluation for other impairment of the knee due 
to subluxation/instability is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5257 (2004).
  
As noted previously, a claimant who has both arthritis and 
instability of the knee may be rated separately for the 
arthritis under DC 5003 (or 5010) and for the instability 
under DC 5257 if a compensable rating is warranted pursuant 
to both DCs. VAOPGCPREC 23-97 (1997); VAOPGCPREC 9-98 (1998).  
Moreover, VA General Counsel recently held that separate 
ratings under DC 5260 and 5261 may be assigned for the same 
joint.  VAOPGCPREC 9-04 (2004).

Traumatic arthritis established by x-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
rating is warranted with X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups, and a 
20 percent rating is warranted with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
The 20 percent and 10 percent ratings based on X-ray findings 
will not be combined with ratings based on limitation of 
motion.  38 C.F.R. § 4.71a, DC 5003, Note (1).

Knee disabilities are evaluated pursuant to the criteria 
found in DCs 5256 through 5261 of the Schedule.  38 C.F.R. § 
4.71a.  The average normal range of motion is 0 to 140 
degrees.  38 C.F.R. § 4.71a, Plate II.  DC 5260 assigns a 30 
percent rating for flexion limited to 15 degrees; a 20 
percent rating for flexion limited to 30 degrees; a 10 
percent rating for flexion limited to 45 degrees; and a 
noncompensable rating for flexion limited to 60 degrees.  DC 
5261 addresses limitation of extension of the leg, and 
assigns a 20 percent rating for extension limited to 15 
degrees; a 10 percent rating for extension limited to 10 
degrees, and a noncompensable rating for extension limited to 
5 degrees.

DC 5263 assigns a 10 percent rating for genu recurvatum 
(acquired, traumatic, with weakness and insecurity in weight-
bearing objectively demonstrated).

Dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint is rated as 20 
percent disabling under DC 5258.

Removal of semilunar cartilage, symptomatic is rated as 10 
percent disabling under DC 5259.

DC 5262 addresses impairment of tibia and fibula.  Nonunion 
of, with loose motion, requiring brace is rated as 40 percent 
disabling.  Malunion of with marked knee or ankle disability 
is rated as 30 percent disabling; with moderate knee or ankle 
disability is 20 percent disabling; with slight knee or ankle 
disability is 10 percent disabling.
 
In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40.  A part that becomes 
painful on use must be regarded as seriously disabled.  Id.; 
see also DeLuca.  As regards the joints, factors to be 
evaluated include more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  38 C.F.R. § 4.45(f).  The intent of the schedule 
is to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

I.  Chondromalacia patella with patellofemoral syndrome, 
right knee.

In May 2003, the veteran requested increased evaluation for 
his right knee disability.  At a June 2003 VA examination, 
the examiner noted multiple surgeries on the right knee 
following military discharge, including right knee 
reconstruction performed at this VA hospital in 1981, which 
was followed by sepsis and subsequent delayed healing by 
second intention.  The examiner also noted complaints of 
constant right knee pain and swelling, aggravated by 
prolonged standing and by walking less than 50 feet.  The 
report shows that the veteran stated that he used crutches, 
but none were noted at the time of the examination.  The 
examiner found that the veteran ambulates with some 
difficulty aided by a cane.  The examiner also noted 
complaints of frequent popping and grinding sensation in the 
right knee.  Last, the report shows the veteran's report of 
being unemployed, and that his knee problems interfere with 
his daily activities due to the pain on any attempts at 
ambulation and on prolonged standing.

Upon examination, the examiner found that the anterior and 
posterior drawers were negative for any significant 
subluxation and the collateral ligaments were intact on 
valgus and varus stress.  He found that the range of motion 
on the right knee was reduced to 90-degree flexion and lacks 
20 degrees to full extension with 10 degrees of valgus 
angulation at the knee joint.  He noted grade 4+ subpatellar 
crepitation on flexion and extension of the right knee 
together with grade 2 patellofemoral crepitation.  Last, he 
found that repeated flexion and extension movements caused 
the right knee to develop very early fatigue.  

The examiner noted that he had reviewed a September 2002 x-
ray of the right knee, which reveals severe progressive 
osteoarthritis in the right knee with the suggestion of 
multiple loose bodies.  The June 2003 diagnosis was reduced 
range of motion of the right knee; chondromalacia patella 
grade 2 of the right knee; and patellofemoral syndrome on the 
right.

As indicated above, the Board reinstated the 30 percent 
evaluation under Diagnostic Code 5257 for the right knee.  On 
review, the Board noted that the veteran complained of 
instability of the right knee and evidence of record 
indicates that the veteran does wear a brace on the right 
knee.  While the 2003 examination findings do not show any 
findings of subluxation or instability of the right knee, 
service connection for this disability at 30 percent has been 
in effect for more than 10 years and thus, cannot be severed.  
Thus, the 30 percent evaluation for chondromalacia patella of 
the right knee under Diagnostic Code 5257 stands. 

A September 2002 x-ray revealed severe progressive 
osteoarthritis in the right knee and the June 2003 VA 
examination also shows range of motion on the right knee was 
reduced to 90-degree flexion.  The medical evidence also 
shows that repeated flexion and extension movements caused 
the right knee to develop very early fatigue.  Moreover, the 
veteran reported on the VA examination report that his right 
knee was aggravated by prolonged standing and by walking less 
than 50 feet, and that this interfered with his daily 
activities.  In addition, the veteran stated that for the 
past three years, he has had no feeling in his feet and only 
a tingling sensation in his legs, and that he cannot walk 
stairs or interact with his son in sports or physical 
activities.  He also stated that this has limited the type of 
work he can do. The Board agrees with the RO's finding that 
the veteran is entitled to a 30 percent rating based on 
limitation of flexion under DC 5260.  The Board finds that 
this is a separate 30 percent evaluation for limitation of 
flexion with severe osteoarthritis of the right knee.  This 
is highest rating the veteran can receive under DC 5260; thus 
a higher rating is not warranted.

Moreover, a separate compensable rating under DC 5261 is not 
warranted.  The June 2003 VA examination report shows that 
extension on the right knee lacks full extension by 20 
degrees.  Thus, the medical evidence does not show that the 
right knee extension is limited to 10, 15, or 20 degrees.  

The medical evidence also shows no indication of impairment 
of the tibia and fibula, so DC 5262 does not apply.

There is no evidence of genu recurvatum (acquired, traumatic, 
with weakness and insecurity in weight-bearing objectively 
demonstrated).  Genu recurvatum is "hyperextension of the 
knee, the lower extremity having a forward curvature."  
Stedman's at 739.  Thus, DC 5263 does not apply.  

There is also no evidence of removal or dislocation of 
semilunar cartilage, so DC 5258 and DC 5259 do not apply.

The Board also finds that a rating higher than that already 
assigned, based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes 
that the medical evidence shows painful motion of the right 
knee, which is an important factor in assessing the level of 
disability involving any form of arthritis.  See 38 C.F.R. 
§ 4.59.  The veteran's present level of right knee 
disability, including instability and osteoarthritis with 
limitation of flexion, as well as pain causing functional 
impairment is contemplated by the current 30 percent 
evaluation under DC 5257 and the 30 percent disability rating 
awarded under DC 5260.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

Moreover, an extra-schedular rating under 38 C.F.R. 
§ 3.321(b) is not warranted.  Although the veteran has 
reported that his right knee disability has limited his 
employability, the evidence does not rise to the level of 
marked interference with employment, nor does the evidence 
currently show frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b).

Under the circumstances in this case, the Board finds that 
the evidence of right knee disability more nearly 
approximates the criteria for a 30 percent rating under DC 
5257, and a 30 percent rating under DC 5260.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.25, 4.7; Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

II.  Chondromalacia patella, left knee

In May 2003, the veteran requested increased evaluation for 
his left knee disability.  At a June 2003 VA examination, the 
examiner noted that collateral release was done on the left 
knee during service, and that the veteran had two subsequent 
arthroscopic debridements done on the left knee at the VA 
hospital.  The report shows complaints of constant left knee 
pain and swelling, aggravated by prolonged standing and by 
walking less than 50 feet.  The report also notes that the 
veteran stated that he used crutches, but none were noted at 
the time of this examination.  The examiner found that the 
veteran ambulates with some difficulty aided by a cane.  The 
examiner also noted complaints of frequent popping and 
grinding sensation in the left knee.  Last, the examiner 
noted that the veteran is unemployed, and that his knee 
problems interfere with his daily activities.

Upon examination, the examiner found that the anterior and 
posterior drawers were negative for any significant 
subluxation and the collateral ligaments were intact on 
valgus and varus stress.  He found palpable 2+ effusion in 
the left knee, and a range of motion reduced to a 100-degree 
flexion.  He also found that the left knee lacks 20 degrees 
to full extension, with 10 degrees of valgus angulation at 
the knee joint.  Last, he noted grade 2 subpatellar 
crepitation on flexion and extension of the left knee, and 
that repeated flexion and extension movements caused the left 
knee to develop very early fatigue.  

The examiner noted that he had reviewed an x-ray of the left 
knee dated in September 2002, which reveals degenerative 
arthritis in multiple compartments and with mild lateral 
subluxation of the patella together with suggestion of loose 
bodies and a palpable effusion.  The June 2003 diagnosis was 
reduced range of motion of the left knee; and chondromalacia 
patella grade 4 of the left knee.

As indicated above, the Board reinstated the 20 percent 
evaluation under Diagnostic Code 5257 for the left knee 
disability.  On review, the Board noted that the veteran 
complained of instability of the left knee and evidence of 
record shows findings of mild subluxation of the left patella 
by x-ray in September 2002.  While the 2003 examination 
findings do not show any findings of subluxation or 
instability of the left knee, service connection for this 
disability at 20 percent has been in effect for more than 10 
years and thus, cannot be severed.  Thus, the 20 percent 
evaluation for chondromalacia patella of the left knee under 
Diagnostic Code 5257 stands. 

On review, the Board finds that the evidence of record does 
not show severe recurrent subluxation or instability of the 
left knee as required for a 30 percent evaluation under DC 
5257.  Accordingly, a preponderance of the evidence is 
against an evaluation in excess of 20 percent under DC 5257 
for chondromalacia patella of the left knee.  

A September 2002 x-ray revealed degenerative arthritis in 
multiple compartments of the left knee in the right knee and 
the June 2003 VA examination also shows range of motion on 
the right knee was reduced to 100-degree flexion.  This 
translates to flexion limited to 10 degrees.  See 38 C.F.R. 
§ 4.71a, Plate II.  Flexion limited to 15 degrees receives a 
30 percent disability rating.  The medical evidence also 
shows that repeated flexion and extension movements caused 
the left knee to develop very early fatigue.  Moreover, the 
veteran reported on the VA examination report that his left 
knee was aggravated by prolonged standing and by walking less 
than 50 feet, and that this interfered with his daily 
activities.  In addition, the veteran stated that for the 
past three years, he has had no feeling in his feet and only 
a tingling sensation in his legs, and that he cannot walk 
stairs or interact with his son in sports or physical 
activities.  He also stated that this has limited the type of 
work he can do.  The Board finds that the veteran is entitled 
to a 30 percent rating based on limitation of flexion of the 
left knee under DC 5260.  The Board finds that this is a 
separate 30 percent evaluation for limitation of flexion with 
severe degenerative arthritis of the left knee.  This is 
highest rating the veteran can receive under DC 5260; thus a 
higher rating is not warranted.

Moreover, a separate compensable rating under DC 5261 is not 
warranted.  The June 2003 VA examination report shows that 
extension on the left knee lacks full extension by 20 
degrees.  Thus, the medical evidence does not show that the 
left knee extension is limited to 10, 15, or 20 degrees.  

The medical evidence also shows no indication of impairment 
of the tibia and fibula, so DC 5262 does not apply.

There is no evidence of genu recurvatum (acquired, traumatic, 
with weakness and insecurity in weight-bearing objectively 
demonstrated).  Genu recurvatum is "hyperextension of the 
knee, the lower extremity having a forward curvature."  
Stedman's at 739.  Thus, DC 5263 does not apply.  

There is also no evidence of removal or dislocation of 
semilunar cartilage, so DC 5258 and DC 5259 do not apply.

The Board also finds that a rating higher than that already 
assigned, based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes 
that the medical evidence shows painful motion of the left 
knee, which is an important factor in assessing the level of 
disability involving any form of arthritis.  See 38 C.F.R. 
§ 4.59.  The veteran's present level of left knee disability, 
including instability and degenerative arthritis with 
limitation of flexion, as well as pain causing functional 
impairment is contemplated by the current 20 percent 
evaluation under DC 5257 and the 30 percent disability rating 
awarded under DC 5260.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

Moreover, an extra-schedular rating under 38 C.F.R. 
§ 3.321(b) is not warranted.  Although the veteran has 
reported that his left knee disability has limited his 
employability, the evidence does not rise to the level of 
marked interference with employment, nor does the evidence 
currently show frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b).

Under the circumstances in this case, the Board finds that 
the evidence of left knee disability more nearly approximates 
the criteria for a 20 percent rating under DC 5257, and a 30 
percent rating under DC 5260.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.25, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The 30 percent disability evaluation for chondromalacia 
patella with patellofemoral syndrome of the right knee and 
the 20 percent disability evaluation for chondromalacia 
patella with patellofemoral syndrome of the left knee as 
evaluated under Diagnostic Code 5257 were improperly severed 
and are reinstated.

An evaluation in excess of 30 percent for chondromalacia 
patella with patellofemoral syndrome of the right knee under 
DC 5257 is denied. 

An evaluation in excess of 20 percent for chondromalacia 
patella with patellofemoral syndrome of the left knee under 
DC 5257 is denied. 

Entitlement to a separate evaluation of 30 percent for severe 
osteoarthritis with limitation of flexion of the right knee 
is granted, subject to the rules and payment of monetary 
benefits including the amputation rule.

Entitlement to a separate evaluation of 20 percent for 
degenerative arthritis with limitation of flexion of the left 
knee is granted, subject to the rules and payment of monetary 
benefits including the amputation rule.

Entitlement to a separate compensable evaluation for 
limitation of extension of the right knee is denied.

Entitlement to a separate compensable evaluation for 
limitation of extension of the left knee is denied.




	                        
____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


